Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 10-11, filed May 25, 2022, with respect to Claims 1-3, 5-7, 9-13, 15-17, 19-20 have been fully considered and are persuasive.  The rejection of Claims 1-3, 5-7, 9-13, 15-17, 19-20 has been withdrawn. 



Allowable Subject Matter

Claims 1-3, 5-7, 9-13, 15-17, 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            

       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20110128584 to Kuroshima discloses an information processing apparatus comprising (paragraph 88-89; HF server 20 (information processing apparatus)): 
      a processor configured to (paragraph 105-106; CPU 101 of HF server): 
         acquire a plurality of pieces of work instruction information stored in a specific folder and a plurality of pieces of target information, each piece of target information being a target of image formation and that corresponds to a piece of work instruction information (paragraph 160, 185-186, 188; HF server acquires the JDF file (work instruction) and corresponding PDF file (target information) as printing target from the client; paragraph 13-14, 103, 114, 125, 160, 165; hot folder in client application 46 is specific folder that stores JDF related management information that provides the JDF file data; paragraph 165-169; the plurality of JDF file 41a, 42a are acquired by the application 4a of the HF server 20; the plurality of PDF file 41, 42 (target of image formation) are acquired by the application 4a of the HF server 20; Fig. 13 shows correspondence of JDF file 41a with PDF file 41); 
         change an order of the acquired pieces of work instruction information such that the acquired pieces of target information corresponding to the acquired pieces of work instruction information are subjected to the image formation in a predetermined order (paragraph 161-162, 166, 168-170; after the JDF files 41a, 42a are acquired, the order of the JDF files 41a, 42a and PDF files 41, 42 are changed such that job 50a that includes the JDF file 41a is placed first and job 51a that includes JDF file 42a is second in transmission queue even though JOB 52a was second in processing; the PDF files File 1 is printed first followed by PDF File 2 in the changed order associated with changed order of the JOB files 50a, 51a in the print queue of the image forming apparatus 37); 
         store the acquired pieces of work instruction information in the predetermined order in a queue (paragraph 105, 107, 160-162, 166-170; the acquired JDF files that were in the hot folder 46 and the acquired PDF files are combined as job files 50a to 52a and ordered based on the entry file numbers for each of the job files and are stored in the transmission queue in that order; after the JDF files 41a, 42a are acquired, the order of the JDF files 41a, 42a and PDF files 41, 42 are changed such that job 50a that includes the JDF file 41a is placed first and job 51a that includes JDF file 42a is second in transmission queue even though JOB 52a was second in processing); 
         perform a process of sequentially, in the predetermined order, moving the pieces of work instruction information from the queue to a target queue from which an image forming apparatus takes the pieces of target information corresponding to the moved pieces of work instruction information (paragraph 6, 101-102, 167-170, 186-188; JDF print jobs consisting of JDF file (work file) and PDF file are ordered (sorted) and sequentially moved from transmission queue to the print queue (target queue); paragraph 102; MFP (image forming apparatus) takes print jobs from the print queue and prints the job based on the PDF file (target information) associated with the moved JDF file).

Kuroshima discloses to determine whether a print command based on one of the moved pieces of work instruction information has been taken into the image forming apparatus after the process of sequentially moving the one of the moved pieces of work instruction information (paragraph 91, 186-188; job ticket provides instruction of job (print command); after JDF jobs are moved and stored in the print queue in sorted order, it is determined in step s168 if there still remains a JDF job that has not been taken for printing in the MFP; if print queue is empty, the job is taken).

         US Patent Application Publication Pub. No. US 20060279780 to Anno discloses moving the pieces of work instruction information to a target folder from which an image forming apparatus takes the pieces of target information and to determine whether a print command based on one of the moved pieces of work instruction information has been taken into the image forming apparatus based on detecting whether at least one of (1) the one of the moved pieces of work instruction information and (ii) a stored piece of target information corresponding to the one of the moved pieces of work instruction information remains in the target folder (paragraph 217-218, 219-222, 227-232; document data file including description file (JDF) (work instruction) can be moved together to the target hot folder from which the image forming apparatus takes print jobs; the JDF file provides instruction on how to send document data to the image forming apparatus; in step s2508 it is determined whether document data (target information) associated with JDF description file stored in the hot folder has been taken to the image forming apparatus by determining whether the document data to be processed remains in the target folder; if previous document data remains in hot folder then next document data cannot be input into the hot folder; paragraph 195-197; print commands associated with printing order sent from hot folder to image forming apparatus).


Kuroshima discloses using date/time for entry of PDF file (paragraph 114). 


       US Patent No. 8259335 to Lankreijer discloses wherein the predetermined order being based on a file creation time of the acquired pieces of work instruction information (column 5 , lines 48-51; column 6, lines 6-12; column 10, lines 21-41; column 12, lines 24-31; incoming print jobs stored in directory 7 are monitored; the print jobs in directory 7 are acquired and sorted based on file access time (file creation time) that is time of creation of the files of job).
       Examiner takes Official Notice of the fact that including file creation date was notoriously well known in the art before the invention was effectively filed.  The file creation date information will help user determine date of file creation if user want to know what day it was created.

       With regards to independent claim 19, see above Statement on Reasons for Allowance for claim 1 since claim 1 discloses limitations similar to claim 19. 

       With regards to independent claim 20, see above Statement on Reasons for Allowance for claim 1 since claim 1 discloses limitations similar to claim 20. 





         In addition to the teachings of the claims 1, 19, 20 as a whole, the closest prior art of record failed to teach or suggest, 
         “the processor has a first-in-first-out mode and a non-first-in-first-out mode, and in response to the processor being in the first-in-first-out mode and one of (i) the processor having failed a predetermined number of times to confirm that the one of the pieces of moved work instruction information has been deleted from the target folder or (ii) a predetermined time having elapsed during which the processor has failed to confirm that the one of the pieces of moved work instruction information has been deleted from the target folder, the processor performs a second process of notifying the image forming apparatus of an error”

         Therefore, claims 2-3, 5-7, 9-13, 15-17 are allowable for depending on claim 1.
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/14/2022